UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-2187



STEVEN KRICHBAUM,

                                             Plaintiff - Appellant,

         versus


UNITED STATES FOREST SERVICE; ROBERT JOSLIN,
Regional Forester; WILLIAM DAMON, Forester
Supervisor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-1000-R)


Submitted:   March 31, 1998                 Decided:   April 9, 1998


Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Krichbaum, Appellant Pro Se.    Mark Robert Haag, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for the Defendants in Appellant's action challenging the

United States Forest Service's decision to allow the harvesting of

timber on 187 acres in the George Washington National Forest. We

have reviewed the record and the district court's opinion and find
no reversible error. Accordingly, we affirm on the reasoning of the

district court. Krichbaum v. United States Forest Service, No. CA-
96-1000-R (W.D. Va. July 3, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2